Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered December 7, 1994, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
*261An examination of the entire record reveals that after defendant absconded, he completely reneged on the cooperation agreement entered , into in connection with the instant guilty plea. He was arrested for robbery six months later, and negotiated a joint disposition in which he pleaded guilty to the new robbery charge and agreed to a group of concurrent sentences including the specific sentences he now challenges on appeal. We no abuse of discretion in the sentences imposed.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.